Citation Nr: 1404317	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  For the period prior to March 23, 2012, entitlement to a compensable initial disability rating for residuals of meningitis.

2.  For the period beginning on March 23, 2012, entitlement to an initial disability rating in excess of 10 percent for residuals of meningitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico.  During the course of the appeal, jurisdiction was transferred to the RO in Huntington, West Virginia.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the Huntington, West Virginia RO.  A transcript of the proceeding has been associated with the claims file.

In April 2011, the Board remanded this matter for further development.  Thereafter, in a May 2012 rating decision the Appeals Management Center (AMC) granted a higher initial rating of 10 percent for the Veteran's residuals of meningitis, effective March 23, 2012.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013 and August 2013, the Board remanded this matter for additional development, and the case is again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In the August 2013 remand, the Board specifically instructed the Appeals Management Center (AMC) to 

Readjudicate the Veteran's residuals of meningitis initial rating claims a.) taking into account the Veteran's service-connected cognitive disorder and any related effective date issue [see the Veteran's January 2013 notice of disagreement with the assigned effective date for his service-connected cognitive disorder referenced in VACOLS] and b.) reviewing all of the newly associated evidence in the electronic and paper claims file, including but not limited to VA treatment records dated through July 2012 (associated with the electronic file in September 2012).

Pursuant to the Board's remand, the AMC readjudicated the Veteran's claims in an August 2013 supplemental statement of the case (SSOC).  While the RO considered the Veteran's cognitive disorder in adjudicating the increased rating claim for residuals of meningitis for the period prior to March 23, 2012, it did not consider the claim for the period beginning March 23, 2012.  The Board notes that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board must remand the claim for compliance with its prior remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Readjudicate the Veteran's residuals of meningitis initial rating claims a.) taking into account the Veteran's service-connected cognitive disorder and any related effective date issue [see the Veteran's January 2013 notice of disagreement with the assigned effective date for his service-connected cognitive disorder referenced in VACOLS] and b.) reviewing all of the newly associated evidence in the electronic and paper claims file.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




